Case 2:10-cv-14360-DPH-MKM ECF No. 368 filed 10/21/19   PageID.19006   Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

  THE SHANE GROUP INC.; BRADLEY
  A. VENEBERG; SCOTT STEELE;
  MICHIGAN REGIONAL COUNCIL OF Case No. 2:10-cv-14360
  CARPENTERS EMPLOYEE BENEFITS
  FUND; ABATEMENT WORKERS       Honorable Denise Page Hood
  NATIONAL HEALTH AND WELFARE
  FUND; and MONROE PLUMBERS AND
  PIPEFITTERS LOCAL 671 WELFARE
  FUND,

       Plaintiffs,

  v.

  BLUE CROSS AND BLUE SHIELD OF
  MICHIGAN,

       Defendant.


             BRIEF IN SUPPORT OF TIME SHEET SUBMISSION
                       BY THE "VARNUM GROUP"
Case 2:10-cv-14360-DPH-MKM ECF No. 368 filed 10/21/19         PageID.19007    Page 2 of 4



             BRIEF IN SUPPORT OF TIME SHEET SUBMISSION
                       BY THE "VARNUM GROUP"

        In its September 30, 2019 Order (Doc. No. 364), the Court granted in part

  and denied in part the Varnum Group's Motion for Attorney Fees and Costs (Doc.

  No. 342).1 The Court ordered the Varnum Group to resubmit their time sheets

  highlighting the time spent on their efforts to have the record unsealed. The

  resubmitted time sheets and cost records are attached as Exhibit A to this brief.

        The time and cost entries on Exhibit A are color-coded into three categories.

  Entries with green highlighting either (1) solely relate to the Varnum Group's lack

  of access to court record under seal; or (2) would necessarily have been incurred

  by the Varnum Group even if the Varnum Group's sole objection to the proposed

  settlement was a lack of access to sealed documents in the court record (such as

  travel to and attendance at court hearings). These time entries and costs total

  $51,105.28 and should be awarded in full.

        Entries with red highlighting are completely unrelated to the Varnum

  Group's lack of access to court records under seal.        These time entries total

  $21,644.25 and should not be awarded under the terms of the Court's Order. 2

        1
         The "Varnum Group" consists of approximately 25 self-insured companies
  and governmental entities that the Varnum law firm represented in objecting to the
  proposed settlement, including seeking to unseal the court record.
        2
          The Varnum Group disagrees with the Court's denial in part of their
  motion for attorney fees and costs and reserves the right to appeal that Order.


                                           2
Case 2:10-cv-14360-DPH-MKM ECF No. 368 filed 10/21/19       PageID.19008    Page 3 of 4



        Finally, entries with yellow highlighting relate to the Varnum Group's

  objection to the proposed settlement. As the Court is aware, the Varnum Group

  was required to include all of its grounds for objecting to the proposed settlement

  in their objection filed with the Court. The lack of access to documents in the

  record that were relevant to class members' consideration of the fairness of the

  proposed settlement was an integral part of the objection and was presented as the

  first basis for the Varnum Group's objection.

        As one would expect, many of the time entries by Varnum related to

  preparing the objection, speaking with clients about the objection, etc., do not

  distinguish between the different grounds for the Varnum Group's objection.

  These "mixed" time entries total $92,507.

        These "mixed" time entries should be awarded in full. On appeal, the

  Varnum Group was awarded the relief that it requested in its objection.

  Specifically, the settlement was vacated and the matter was remanded for a

  renewed fairness hearing as a result of the Varnum Group's objections.

        That the Court of Appeals found it unnecessary to address some of the

  grounds for the Varnum Group's objection to the proposed settlement is irrelevant.

  "[L]itigants often raise alternative grounds and the rejection of some of those

  grounds should not lead to a reduced fee if the plaintiff has been successful."

  Moore v. Freeman, 355 F.3d 558, 566 (6th Cir. 2004)(citing Hensley v. Eckerhart,


                                           3
Case 2:10-cv-14360-DPH-MKM ECF No. 368 filed 10/21/19         PageID.19009     Page 4 of 4



  461 U.S. 424, 435 (1983)); cf. Jordan v. City of Cleveland, 464 F.3d 584, 603 (6th

  Cir. 2006)(cautioning against parsing a prevailing party's attorney fee award where

  they have been granted the relief that they sought, but only on some of the grounds

  on which they sought such relief). Indeed, the Sixth Circuit did not reject the

  Varnum Group's other grounds for objecting to the proposed settlement—it just did

  not rely on those grounds in upholding the objection.

         The Varnum Group requests that it be awarded a total of $143,612.28 on its

  motion for attorney fees and costs (Doc. No. 342).

                                                VARNUM LLP
                                                Counsel for Objectors

  Dated: October 21, 2019                By:    s/ Bryan R. Walters
                                                Bryan R. Walters (P58050)
                                                P.O. Box 352
                                                Grand Rapids, MI 49501-0352
                                                (616) 336-6000
                                                brwalters@varnumlaw.com

                            CERTIFICATE OF SERVICE

         I hereby certify that on October 21, 2019, I electronically filed the foregoing
  paper with the Clerk of the Court using the ECF system which will send
  notification of such filing to counsel of record.

                                   By:   s/ Bryan R. Walters
                                         Bryan R. Walters (P58050)
                                         P.O. Box 352
                                         Grand Rapids, MI 49501-0352
                                         (616) 336/6000
                                         brwalters@varnumlaw.com

  15509196_1.docx



                                            4
